Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-7 have been examined.
Claim(s) 8-9 are objected to.
Claim(s) 10-20 have been canceled.

Examiner’s Amendment
Claims 10-20 are canceled. The attorney of record, Daniel Pote, agreed to cancellation of claims 10-20 because they were the elected claims in the parent application, whereas claims 1-9 were restricted out of the parent application and should be examined in this application. See the attached interview notes for more detailed information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vedas (US 10,325,238).
	Referring to Claim 1, Vedas teaches a method of converting a corrugated shipping container into a children’s playhouse, comprising:
establishing an electronic communication session between a consumer and a retailer in which the consumer orders a product and selects custom conversion features (see Vedas Fig. 1, 13 and Col. 2 lines 3-29);
configuring a shipping container in accordance with the selected conversion features (see Vedas Col. 2 lines 30-43);
shipping the product to the consumer in the configured container (see Vedas Col. 3 lines 1-7);
upon removal of the product from the container, converting the container into the playhouse according to the custom conversion features (see Vedas Fig. 2, 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedas (US 10,325,238) in view of Ouimet (US 2014/0156392).

Referring to Claim 2, Vedas teaches the method of claim 1. Vedas does not explicitly teach wherein establishing an electronic communication session comprises at least one of: logging onto a website and placing a telephone call. However, Ouimet teaches wherein establishing an electronic communication session comprises at least one of: logging onto a website and placing a telephone call (see Ouimet ¶0082). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the concept of logging into a website as taught by Ouimet to the electronic ordering platform as taught by Vedas because it would lead to increased security now that a user has to login to their account. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the consumers in Ouimet could continue to order a product and select a custom conversion feature, except that now the consumer must login to a website according to the teachings of Ouimet. This is a predictable result of the combination.

	Referring to Claim 3, the combination teaches the method of claim 2, wherein the custom conversion features include at least two of size, color, aspect ratio, roof style, stencils, decals, windows, doors, puzzles, adhesive panels, and decorative features (see Vedas Fig. 13 and 2).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedas (US 10,325,238) in view of Ouimet (US 2014/0156392) in further view of Bejrami (US 2015/0266662)

	Referring to Claim 4, the combination teaches the method of claim 3. The combination does not teach attaching a customer code to the container prior to shipment and using the customer code to establish an on-line account. However, Bajrami teaches attaching a customer code to the container prior to shipment and using the customer code to establish an on-line account (see Bajrami ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of Vedas and Ouimet would continue to teach a consumer ordering a product and selecting custom conversion features, except that now they would further include attaching a customer code to the container prior to shipment and using the customer code to establish an on-line account according to the teachings of Bajrami. This is a predictable result of the combination.

	Referring to Claim 5, the combination teaches the method of claim 4, wherein the customer code comprises a quick response (QR) code (see Bajrami ¶0027).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedas (US 10,325,238) in view of Ouimet (US 2014/0156392) in further view of Bejrami (US 2015/0266662) in further view of MacGregor (US 2014/0278871).

	Referring to Claim 6, the combination teaches the method of claim 5. The combination does not teach uploading a photograph of the converted container to the on-line account. However, MacGregor teaches uploading a photograph of a user interacting with a product (see MacGregor ¶0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of Vedas, Ouimet, and Bejrami would continue to teach a consumer receiving a configured container and converting the container into a playhouse, except that now it would also teach uploading a photo of a user interacting with the playhouse according to the teachings of MacGregor. This is a predictable result of the combination.

	Referring to Claim 7, the combination teaches the method of claim 6, further comprising providing the consumer with an incentive in exchange for uploading the photograph (see MacGregor ¶0039).

Remarks
The claims 8-9 would be allowed if the applicant rolled up the claims. The closest prior art of record is MacGregor and the closest non-patent literature of record is Reference U (see PTO-892).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684